DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                         STEPHANIE CORREA,
                              Appellant,

                                     v.

PATRICIA HONEY and EAST COAST BOBCAT SERVICES, INC. d/b/a
       EAST COAST MAINTENANCE AND MANAGEMENT,
                        Appellees.

                                No. 4D22-35

                          [December 15, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Carlos A. Rodriguez, Judge; L.T. Case No. CACE17-
013038.

   Stephanie, Correa, Deerfield Beach, pro se.

  Eric J. Israel and David B. Israel of Israel, Israel & Associates, P.A.,
Davie, for appellee East Coast Bobcat Services, Inc. d/b/a East Coast
Maintenance and Management.

   No appearance for appellee Patricia Honey.

PER CURIAM.

   Affirmed.

KLINGENSMITH, C.J., WARNER and GERBER, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.